—Order, Supreme Court, New York County (Walter Tolub, J.), entered May 18, 1993, which granted defendant Manhattan and Bronx Surface Transit Operating Authority’s ("MABSTOA”) motion for summary judgment and dismissed the complaint, unanimously affirmed, without costs.
The IAS Court correctly held no factual issue as to equitable estoppel is raised since MABSTOA was under no obligation to aid plaintiffs in prosecuting their claims and, rather than misleading plaintiffs, MABSTOA and New York City Transit Authority ("NYCTA”) provided several indications within the statutory period that NYCTA was the proper party defendant (Collins v Manhattan & Bronx Surface Tr. Operating Auth., 192 AD2d 464; Nowinski v City of New York, 189 AD2d 674; Reis v Manhattan & Bronx Surface Tr. Operating Auth., 161 AD2d 288, lv denied 76 NY2d 707; Luka v New York City Tr. Auth., 100 AD2d 323, affd 63 NY2d 667). Concur—Ellerin, J. P., Ross, Rubin and Nardelli, JJ.